 Case: 4:21-cv-00973-JMB Doc. #: 14 Filed: 08/13/21 Page: 1 of 6 PageID #: 194




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 RICHARD T. ARNOLD,                              )
                                                 )
                Plaintiff,                       )
                                                 )
        v.                                       )             No. 4:21-CV-973 JMB
                                                 )
 KENNETH P. AUGUSTINE, et al.,                   )
                                                 )
                Defendants.                      )

                         OPINION, MEMORANDUM AND ORDER

       Plaintiff, a pro se litigant, filed a pleading entitled “Notice of Removal” in this matter on

August 4, 2021. In conjunction with his notice of removal, plaintiff filed a motion to proceed in

forma pauperis as well as a motion to appoint counsel. The Court now conducts an initial review

of the pleading to determine whether remand of this action is appropriate under 28 U.S.C. § 1915.

                                           Background

       Plaintiff filed a pleading entitled “Notice of Removal” against five defendants on August

4, 2021. Plaintiff is a pro se litigant currently living in New Haven, Missouri. The named

defendants in this action are: Kenneth Augustine; the Franklin County Sheriff’s Office; Luke

James Stobie; Stanley Williams; and David Hoven.

       In his “Notice of Removal,” plaintiff “moves for removal of case number 20AB-

CC00286…due to the seventh false imprisonment of Arnold on April 3, 2021, extreme bias, failure

of due process of law, and abuse of power.” Plaintiff asserts that the basis for his removal lies

under the Fifth and Fourteenth Amendments of the United States Constitution, as well as 28 U.S.C.

§ 1441. Plaintiff appears to be asserting that the Court in Franklin County is biased against him.
    Case: 4:21-cv-00973-JMB Doc. #: 14 Filed: 08/13/21 Page: 2 of 6 PageID #: 195




         According to the state court file attached to the Notice of Removal by plaintiff, as well as

Missouri.Case.Net, plaintiff’s initial complaint against defendants related to a real estate dispute. 1

         In the “Petition for Declaratory Judgment, Injunctive Relief and Order for Encroachment

Survey” filed by plaintiff in Arnold v. Augustine, No. 20AB-CC00286 (20th Judicial Circuit,

Franklin County Court), on December 23, 2020, plaintiff asserted that defendant Augustine was

encroaching on his land by building structures on his property and rerouting his driveway. Plaintiff

sought a declaratory judgment for ejectment of defendant Augustine from his property, as well as

an assessment of the Court of the boundary lines between the two neighbors and any prescriptive

easements granted.

         On May 27, 2021, plaintiff filed an amended complaint. Arnold v. Augustine, No. 20AB-

CC00286 (20th Judicial Circuit, Franklin County Court). In his amended pleading, plaintiff joined

the Franklin County Sheriff’s Office, Assistant Franklin County Prosecutor Luke Stobie, Judge

Stanley Williams and Judge David Hoven to his complaint. In addition to his prior claims against

defendant Augustine, plaintiff purports to bring causes of action against the newly joined

defendants for malicious prosecution, false imprisonment and due process violations. 2 Plaintiff

also added a cause of action for defamation against defendant Augustine.

           Defendant Augustine filed a motion to dismiss plaintiff’s amended complaint on June 18,

2021. On July 9, 2021, the Court took defendant’s motion under advisement. Ruling on the motion


1
  Plaintiff’s underlying state court case was reviewed on Case.net, Missouri’s online case management system. The
Court takes judicial notice of these public records. See Levy v. Ohl, 477 F.3d 988, 991 (8th Cir. 2007) (explaining that
district court may take judicial notice of public state records); and Stutzka v. McCarville, 420 F.3d 757, 760 n.2 (8th
Cir. 2005) (stating that courts “may take judicial notice of judicial opinions and public records”).
2
  These allegations appear to arise from an altercation and confinement that occurred when plaintiff was taken into
custody based on a warrant for failure to appear for a criminal summons. State v. Arnold, No. 21AB-IN00009 (20th
Judicial Circuit, Franklin County Court). Plaintiff asserts that he was taken into custody after being charged with
“trespass” and for “property damage” when he was forced to clear his driveway of the debris left by defendant
Augustine. Plaintiff has plead not guilty in the criminal action, but the matter is still pending. Plaintiff sought a change
of judge in his criminal case which was granted on June 16, 2021. He currently is assigned the same judge in both his
civil and criminal matters.
                                                             2
 Case: 4:21-cv-00973-JMB Doc. #: 14 Filed: 08/13/21 Page: 3 of 6 PageID #: 196




to dismiss is currently set for September 2, 2021. Arnold v. Augustine, No. 20AB-CC00286 (20th

Judicial Circuit, Franklin County Court).

                                          Legal Standard

       The Court is required to review prisoner and in forma pauperis complaints seeking relief

against a governmental entity or an officer or employee of a governmental entity to determine

whether summary dismissal is appropriate. See 28 U.S.C. §§ 1915(e) and 1915A. The Court must

dismiss a complaint or any portion thereof that states a frivolous or malicious claim, that fails to

state a claim upon which relief may be granted, or that seeks monetary relief from a defendant who

is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); 28 U.S.C. § 1915A.

       A pro se plaintiff must set forth enough factual allegations to “nudge [ ] their claims across

the line from conceivable to plausible,” or “their complaint must be dismissed” for failing to state

a claim upon which relief can be granted. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569–70

(2007); see also Ashcroft v. Iqbal, 129 S.Ct. 1937, 1950 (2009) (“A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.”). Regardless of whether a plaintiff is

represented or is appearing pro se, the plaintiff’s complaint must allege specific facts sufficient to

state a claim. See Martin v. Sargent, 780 F.2d 1334, 1337 (8th Cir.1985). However, a pro se

plaintiff’s allegations must be construed liberally. Burke v. North Dakota Dep’t of Corr. & Rehab.,

294 F.3d 1043, 1043–44 (8th Cir.2002) (citations omitted).

                                             Discussion

       As discussed above, plaintiff seeks to remove a state court case that he filed against

defendants to federal court. As a matter of procedure, removal is available only to a defendant,

except for a limited circumstance not applicable in this case. 28 U.S.C. 1441(a); see Columbia


                                                  3
 Case: 4:21-cv-00973-JMB Doc. #: 14 Filed: 08/13/21 Page: 4 of 6 PageID #: 197




Gas & Elec. Corp. v. Am. Fuel & Power Co., 322 U.S. 379, 383–84 (1944). The removal statute

provides, in relevant part:

        Except as otherwise provided by Act of Congress, any civil action brought in a
        State court of which the district courts of the United States have original
        jurisdiction, may be removed by the defendant or the defendants, to the district
        court of the United States for the district and division embracing the place where
        such action is pending.

28 U.S.C. § 1441(a) (emphasis added). Simply put, plaintiff has no basis in law to remove his

Franklin County Court case to federal court.

        Nevertheless, because plaintiff is proceeding pro se, the Court must construe his allegations

liberally. Burke, 294 F.3d at 1043–44. Liberally construed, plaintiff may have intended to file his

pleading as a federal complaint. However, even under this construction, the Court must abstain

from exercising jurisdiction over plaintiff’s claims.

        To promote comity between state and federal judicial bodies, federal courts have developed

a strong policy against exercising jurisdiction over constitutional claims for injunctive and

declaratory relief when a state court proceeding has already been commenced. See Aaron v. Target

Corp., 357 F.3d 768, 774 (8th Cir.2004). Courts use the doctrine developed in Younger v. Harris

to carry out this policy. 401 U.S. 37 (1971). Under Younger, a federal court should abstain from

jurisdiction “‘when (1) there is an ongoing state judicial proceeding which (2) implicates important

state interests, and when (3) that proceeding affords an adequate opportunity to raise the federal

questions presented.’” Norwood v. Dickey, 409 F.3d 901, 903 (8th Cir.2005) (quoting Fuller v.

Ulland, 76 F.3d 957, 959 (8th Cir.1996)).

        Here, plaintiff clearly alleges that there is an ongoing state court proceeding. In addition,

his disagreement with the Franklin County Court’s handling of his case and his allegation that he

is being forced into a trial with a biased judge implicate important state interests. See, e.g., Sanchez


                                                   4
 Case: 4:21-cv-00973-JMB Doc. #: 14 Filed: 08/13/21 Page: 5 of 6 PageID #: 198




v. Wells Fargo Bank, 307 F. App’x 155, 158 (10th Cir.2009) (finding plaintiff’s bias allegation

against a state court judge insufficient to circumvent Younger abstention because a state judge’s

actions are a matter of obvious state interest and best left, at least in the first instance, for review

by the state appellate courts); see also Pennzoil Co. v. Texaco, Inc., 481 U.S. 1, 11 (1987) (noting

that a state interest is “important” for purposes of Younger abstention where the “exercise of the

federal judicial power would disregard the comity between the States and the National

Government”). Moreover, plaintiff has not alleged, nor does the record show, that he does not

possess an adequate opportunity to raise his constitutional issues in state court. This matter will be

remanded to the Franklin County Court.

        Accordingly,

        IT IS HEREBY ORDERED plaintiff’s motion for leave to proceed in forma pauperis

[ECF No. 2] is GRANTED.

        IT IS FURTHER ORDERED that this action is REMANDED to the Circuit Court for

Franklin County Missouri. See Arnold v. Augustine, No. 20AB-CC00286 (20th Judicial Circuit,

Franklin County Court).

        IT IS FURTHER ORDERED that defendant’s motion to remand [ECF No. 13] is

DENIED AS MOOT.

        IT IS FURTHER ORDERED that plaintiff’s motion for appointment of counsel [ECF

No. 3] is DENIED AS MOOT.




                                                   5
 Case: 4:21-cv-00973-JMB Doc. #: 14 Filed: 08/13/21 Page: 6 of 6 PageID #: 199




       IT IS FURTHER ORDERED that the Clerk shall forward a certified copy of this Order

to the Circuit Court for Franklin County Missouri, with reference to Arnold v. Augustine, No.

20AB-CC00286 (20th Judicial Circuit, Franklin County Court).

       Dated this 13th day of August, 2021.




                                              HENRY EDWARD AUTREY
                                              UNITED STATES DISTRICT JUDGE




                                              6
